DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 2020/0272356] in view of Xu et al. [US 2019/0220212].
Claim 1 is rejected over Zhang and Xu.
“A method for managing stripes in a storage system which includes a first number of storage devices, the method comprising:” [Fig. 1, element 140-1 through 140-N]
“determining, according to a received request for creating a stripe in the storage system, a type of the stripe;” as “data stored within the storage system 105 can be striped across all configured storage devices 140.” [¶0024]
“acquiring a first workload distribution corresponding to the determined type, wherein the first workload distribution describes the distribution, among the first number of storage devices, of multiple extents in a set of stripes of this type in the storage system;” as “These variables affect the efficiency of the overall system which can make managing data difficult. A storage administrator, tasked with managing a storage solution, may rely on numerous factors (e.g., device type, transfer speed, and connectivity) when attempting to formulate an adequate workload distribution plan.” [¶0014]
Zhang does not explicitly teach selecting a set of extents from the first number of storage devices based on the first workload distribution, so that the distribution, among the first number of storage devices, of the selected set of extents and the multiple extents in the set of stripes of this type satisfies a preset distribution condition associated with the type; and
using the selected set of extents to create the requested stripe based on a stripe creation rule associated with the type.
However, Xu teaches “selecting a set of extents from the first number of storage devices based on the first workload distribution, so that the distribution, among the first number of storage devices, of the selected set of extents and the multiple extents in the set of stripes of this type satisfies a preset distribution condition associated with the type; and” as “A plurality of RAID extents 116 may form a RAID extent group 112. The RAID 110 further includes a 
“using the selected set of extents to create the requested stripe based on a stripe creation rule associated with the type.” as “Each RAID extent consists of a plurality of disk extents selected from different disks based on a RAID policy.” [¶0003]
Zhang and Xu are analogous arts because they teach storage system with tiered storage hierarchy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zhang and Xu before him/her, to modify the teachings of Zhang to include the teachings of Xu with the motivation of the mapped RAID has several advantages, such as capability of being rebuilt more rapidly, support of a single drive extension and support of drives of mixed sizes in a disk pool. [Xu, ¶0003]
Claim 11 is rejected over Zhang and Xu with the same rationale of rejection of claim 1.
Claim 20 is rejected over Zhang and Xu with the same rationale of rejection of claim 1.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 2020/0272356] in view of Xu et al. [US 2019/0220212] and in further view of Nolterieke et al. [US 2011/0107317].
Claim 9 is rejected over Zhang, Xu and Nolterieke.
The combination of Zhang and Xu does not explicitly teach wherein the type of the stripe includes metadata which indicates that metadata of user data will be stored in the stripe, and the preset distribution condition includes a polling condition; and selecting a set of extents from the 
However, Nolterieke teaches “wherein the type of the stripe includes metadata which indicates that metadata of user data will be stored in the stripe, and the preset distribution condition includes a polling condition; and selecting a set of extents from the first number of storage devices based on the first workload distribution includes: according to the first workload distribution, selecting the set of storage devices from the first number of storage devices in accordance with the polling condition; and” as “by a RAID controller, that a first drive has a firmware that is up level with respect to firmware of at least one other drive may be carried out by polling, by the RAID controller the first drive upon installation of the first drive, for firmware metadata and comparing the firmware metadata with firmware metadata for at least the second drive.” [¶0032]
“selecting the set of extents respectively from the selected set of storage devices.” as “selecting, by the RAID controller, a second drive having down-level firmware with respect to the firmware of the first drive; obtaining, by the RAID controller, an up level firmware image from the first drive;” [¶0006]
Zhang, Xu and Nolterieke are analogous arts because they teach storage system with tiered storage hierarchy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zhang, Xu and Nolterieke before him/her, to modify the teachings of combination of Zhang and Xu to include the teachings of Nolterieke with the motivation of a technology that allows computer users to achieve high 
Claim 19 is rejected over Zhang, Xu and Nolterieke with the same rationale of rejection of claim 9.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 2020/0272356] in view of Xu et al. [US 2019/0220212] and in further view of Belluomini et al. [US 8,706,962].
Claim 10 is rejected over Zhang, Xu and Belluomini.
The combination of Zhang and Xu does not explicitly teach determining the number of valid storage extents involved in a given storage device in the first number of storage devices based on the first workload distribution.
However, Belluomini teaches “determining the number of valid storage extents involved in a given storage device in the first number of storage devices based on the first workload distribution.” as “For each storage tier, a minimum number of storage devices are selected, within the assigned storage tier, that would satisfy data access and capacity requirements for all storage extents assigned to that tier.” [Col 2, lines 8-11]
Zhang, Xu and Belluomini are analogous arts because they teach storage system with tiered storage hierarchy. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Zhang, Xu and Belluomini before him/her, to modify the teachings of combination of Zhang and Xu to include the teachings of Belluomini with the motivation of enterprise storage systems seek to provide performance and 
Allowable Subject Matter
Claims 2, 6, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5, 7-8, 13-15 and 17-18 are objected as well because they are dependent upon claims which contains allowable subject matters but are objected due to dependency on rejected claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MASUD K KHAN/Primary Examiner, Art Unit 2132